DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
In the Action dated June 1, 2018 in the parent application (15/594,323) the Digital Access Units (DAUs) were interpreted under 112(f).  On page 7 in the response dated November 1, 2018, Applicant argued against the 112(f) interpretation:

    PNG
    media_image1.png
    385
    786
    media_image1.png
    Greyscale

This argument was persuasive in the parent application and, accordingly, the Digital Access Units (DAUs) element in claim 1 of the present application is not interpreted under 112(f).  Instead, this element in the present application is interpreted as described in the specification and 
The “digital distribution unit” and the “digital remote unit” elements in claim 1 are not interpreted under 112(f) because they do not recite functional language without sufficient structure.  Furthermore, these elements are described in the specification (e.g., see FIGS. 4 and 5; see also FIGS. 7 and 8 for teachings of the system architecture including communication paths between elements and cross-connection) and, like the DAUs, they are interpreted to be consistent with the teachings of the specification.  

Double Patenting - Statutory
The double patenting rejections are withdrawn in light of the amendments to the claims and the filing of the Terminal Disclaimers.  

Allowable Subject Matter
Claims 1, 2, and 4-18 are allowed. 
The following is an examiner’s statement of reasons for allowance.  
US 2012/0039254 (Stapleton) teaches a digital distribution unit included in each of the plurality of DAUs.  See, for example, FIG. 6 and digital distribution matrix in DAU 600.

    PNG
    media_image2.png
    838
    494
    media_image2.png
    Greyscale

It also teaches using cross connection communication paths and in communication with each of the plurality of DRUs.  See [0053]: 
[0053] Referring next to FIG. 6, a still further alternative embodiment may be better appreciated. The input frequency bands 605-630 (here denoted as six frequency bands at 700, 800, 850, 1900, 2100 and 2600 MHz) are input into the DAU 600 from the BTS's (not shown). The DAU includes, among other functionalities discussed herein, an RF IN portion for each band, and a digital distribution matrix for distributing the frequency bands to a plurality of DRU's, indicated as DRU1-DRU60, daisy-chained along three separate rings 635, 640 and 645 for achieving the desired coverage. The frequency bands are transported to either all or a subset of DRUs. The particular number of frequency bands, DAU's, DRU's and rings is exemplary only, and can, in practice, be any number appropriate to the performance capabilities and needs of the network. 
More specifically, Stapleton teaches a redundancy system for data transport in a Distributed Antenna System DAS.  See, for example:
[0002] The present invention generally relates to wireless communication systems employing Distributed Antenna Systems (DAS) …
 
[0011] Further the present invention provides a high degree of dynamic flexibility, supports dynamic re-arrangements, and provides a low life cycle cost. This advanced system architecture enables deployment of DAS networks using fewer DAS transport facilities to reduce costs, while providing self-healing features. The present invention also offers redundancy and enhanced system availability. 

FIG. 1 illustrates a DAU 105 and plural DRUs 125.  

    PNG
    media_image3.png
    712
    519
    media_image3.png
    Greyscale

See also [0007]:
[0007] The present invention substantially achieves the advantages and benefits discussed above and overcomes the limitations of the prior art discussed above by providing a distributed antenna system responsive to one or more base stations and having at least one but in some embodiments a plurality of Digital Access Units ("DAU's"), each operating to control the packet traffic of an associated plurality of Digital Remote Units ("DRU's"). In embodiments employing multiple DAU's, the DAU's can be daisy-chained linearly or in a ring configuration. Likewise, depending upon the implementation, the DRU's associated with a given DAU can be configured in either a linear or ring Daisy chain configuration.
 Regarding the DAU, see [0029]:
[0029] For the downlink (DL) path, RF input signals 120A through 120n are received at the DAU 105 from one or more base station units (BTS) indicated at 110A through 110p. The RF input signals are separately down-converted, digitized, and converted to baseband (using a Digital Down-Converter) by the DAU. Data streams are then I/Q mapped and framed and specific parallel data streams are then independently serialized and translated to optical signals using pluggable SFP modules, again by the DAU 105. The independently serialized, parallel data streams are then delivered to different DRU's 125A-125k, typically over optical fiber cable arranged, in at least some embodiments, in a ring configuration indicated at connection pairs 140A-145A, or, in other embodiments, a daisy chain configuration. In addition, each DAU can support a plurality of rings with associated DRU's, where the additional rings are indicated by fiber optic pairs up through 140o-145o. It will be appreciated by those skilled in the art that the number of RF inputs, DAU's and DRU's and rings is limited only by network performance factors, such as delay. In addition, as discussed in connection with FIG. 4 herein, the DAS can be further extended by using a ring or daisy-chain of DAU's, each of which supports an arrangement of DRU's and rings as shown in FIG. 1. 
FIG. 8 illustrates plural DAUs 805, each connected to plural DRUs.  

    PNG
    media_image4.png
    670
    523
    media_image4.png
    Greyscale

See the discussion at [0057]:
[0057] Referring next to FIG. 8, an embodiment of a daisy-chained configuration of DAU's is illustrated, together with a daisy-chained configuration of DRU's. In an embodiment, a plurality of base stations 800A-800n are each associated with one of DAU's 805A-n. The DAU's are daisy-chained, and each DAU communicates with one or more daisy-chains 810A-810m of DRU's which may or may not be arranged in a ring configuration. It will be appreciated that the DAU's can also be configured in a ring configuration, as discussed above.
Regarding the DRUs, see FIG. 1 (DRUs. 125) and see [0053]:
[0053] Referring next to FIG. 6, a still further alternative embodiment may be better appreciated. The input frequency bands 605-630 (here denoted as six frequency bands at 700, 800, 850, 1900, 2100 and 2600 MHz) are input into the DAU 600 from the BTS's (not shown). The DAU includes, among other functionalities discussed herein, an RF IN portion for each band, and a digital distribution matrix for distributing the frequency bands to a plurality of DRU's, indicated as DRU1-DRU60, daisy-chained along three separate rings 635, 640 and 645 for achieving the desired coverage. The frequency bands are transported to either all or a subset of DRUs. The particular number of frequency bands, DAU's, DRU's and rings is exemplary only, and can, in practice, be any number appropriate to the performance capabilities and needs of the network.
Regarding claim 1, Stapleton does not teach “each of the plurality of DDUs being in communication with two or more of the plurality of DAUs using a first set of cross connect communication paths”, and it does not teach “each of the plurality of DRUs being in communication with two or more of the plurality of DDUs using a second set of cross connection communication paths”, and does not teach the particular operation of the DSP in combination with these elements as recited in the claim.
Regarding claim 8, Stapleton does not teach the particular cross-connection paths between the DDUs and the DAUs, and does not teach the particular cross-connection paths between the digital remote units and the DDUs, and does not teach the particular operation of the DSP in combination with these elements as recited in the claim.
US 2014/0242999 (Goshen) at FIG. 8 teaches a plurality of DAUs 80 in communication with a digital distribution unit DDU 120, and the DDU 120 in communication with a plurality of DRUs 90.  

    PNG
    media_image5.png
    786
    507
    media_image5.png
    Greyscale

See also FIG. 2 which illustrates a system 100 including a plurality of remote radio units 90 deployed to cover a specified area 93 (see FIG. 9) and are in communication with a plurality of mobile communication devices 70 (not shown in FIG. 2, see FIG. 1); a distributing and combining unit 120 [DDU] in aggregator 95 in communication with remote radio units 90 [DRUs]; and an access unit 80 [DAU] connected via distributing and combining unit 120 to remote radio units 90.  

    PNG
    media_image6.png
    734
    490
    media_image6.png
    Greyscale

See also [0031] and FIG. 9.  Goshen also teaches the use of signal processors within the units.  See, for example, FIG. 4A: various modules and signal processors in Access Unit 80; FIGS. 4B-C: signals processors and controllers in RRU 90; FIGS. 6-7: signal processing with mixers and mux/demux in combining unit 120.  
However, it does not teach the particular cross-connection paths between the DDUs and the DAUs, and does not teach the particular cross-connection paths between the digital remote units and the DDUs, and does not teach the particular operation of the DSP in combination with these elements as recited in the claim.
US 2013/0337750 (Ko) teaches a distributed antenna system.  See the antennas connected to RUs 102, including a DAU 111, a DDU 112, and DRUs 102 in FIG. 1.  

    PNG
    media_image7.png
    724
    479
    media_image7.png
    Greyscale

Ko also teaches operating the system with a signal processing algorithm as illustrated in FIG. 3.  Ko does not teach the redundancy and operational algorithm for redundancy as recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARREN E WOLF/            Primary Examiner, Art Unit 2636